Citation Nr: 0104253	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-21 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than August 23, 
1996, for the award of a 40 percent evaluation for the right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from April 1981 to 
December 1985.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veteran Affairs (VA) in which the RO denied the appellant's 
claim for an earlier effective date for a 40 percent 
evaluation for a right shoulder disability.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  On March 1, 1994, the appellant submitted a claim for an 
evaluation in excess of 30 percent for his right shoulder 
disability; that claim was denied in a Board decision issued 
on March 13, 1997.  The appellant did not appeal the Board 
denial.

3.  The appellant submitted a claim for increased 
compensation for the right shoulder disability on June 26, 
1997; he included a private medical report dated August 23, 
1996, which supported the assignment of a 40 percent rating 
for the right shoulder disability.

4.  The record does not contain evidence of an earlier claim 
for increase following the Board's March 1997 decision.

5.  The record does not contain medical evidence showing an 
increase in disability within the one-year period prior to 
the June 1997 claim and before the current effective date of 
August 23, 1996.


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than 
August 23, 1996 for the award of a 40 percent evaluation for 
the right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b), 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.155, 3.157, 3.400, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5200-5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his entitlement to a 40 percent 
evaluation for a right shoulder disability should be 
effective from March 1994.  The Board notes that, in March 
1997, the Board issued a decision which denied the 
appellant's March 1994 claim for a rating in excess of 30 
percent for his right shoulder disability.  The appellant was 
informed of that Board decision, but did not appeal.  The 
March 1997 Board decision is, therefore, final; no 
appropriate collateral attack of that decision has been 
initiated.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  Thus, if it is factually 
ascertainable that the disability increased within one year 
preceding the date of a claim for increase, the effective 
date of increased compensation will be the date the 
disability increased within that year.  If the evidence shows 
that the disability increased after the claim for increase is 
filed, the effective date of increased compensation will be 
the date after the claim was filed, on which the increase in 
disability is shown.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

Traumatic arthritis is to be rated as degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71, Diagnostic 
Codes 5003, 5010.

The movement of the shoulder and arm joint is covered in the 
regulations by Diagnostic Codes 5200 to 5203.  Under 
Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation (the scapula and humerus move as one piece), 
when unfavorable (abduction limited to 25 degrees from the 
side) is assigned a 50 percent evaluation for the major 
shoulder and arm, and a 40 percent evaluation for the minor 
shoulder and arm.  If ankylosis of the scapulohumeral 
articulation is intermediate (between favorable and 
unfavorable), a 40 percent evaluation is assigned for the 
major shoulder and arm, and a 30 percent evaluation is 
assigned for the minor shoulder and arm.  For favorable 
ankylosis of the scapulohumeral articulation, (abduction to 
60 degrees and an ability to reach the mouth and head), a 30 
percent evaluation is assigned for the major shoulder and 
arm, and a 20 percent evaluation is assigned for the minor 
shoulder and arm.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5201, when limitation of motion of an 
arm is at shoulder level, a 20 percent evaluation is 
assigned.  If limitation of motion of the major arm is midway 
between the side and shoulder level, a 30 percent evaluation 
is assigned, whereas a 20 percent evaluation is assigned for 
such limitation of motion involving the minor arm.  For 
limitation of motion of the major and minor arms to 25 
degrees from the side, evaluations of 40 and 30 percent, 
respectively, are assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Under Diagnostic Code 5202, when impairment of the major 
humerus is involves loss of head (flail shoulder), an 80 
percent evaluation is assigned.  For nonunion of the major 
humerus (false flail joint), a 60 percent evaluation is 
assigned.  If the impairment of the major humerus consists of 
fibrous union, then a 50 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Consideration must also be given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59.  Disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.

The appellant submitted a claim for increased compensation 
for the right shoulder disability on June 26, 1997.  Along 
with his written statement, he included a private orthopedic 
report dated August 23, 1996.  This report indicated that the 
appellant had been treated for pain in the right shoulder 
joint and that the joint was fixed at about 45 degrees of 
abduction, 30 degrees of flexion, and neutral internal and 
external rotation.  The private physician stated that the 
muscles about the shoulder were noted to be atrophied and 
that the right upper extremity was only useful for sedentary 
activities.  Based on this report, the RO granted a 40 
percent evaluation because the degree of abduction was fixed 
between 25 and 60 percent.  The May 1998 rating decision 
assigned an effective date of June 26, 1997, for the 40 
percent rating.  The veteran appealed that action.  In 
October 1998, during the appeal, the RO determined that there 
had been clear and unmistakable error in the assignment of 
the effective date, and changed the effective date of the 40 
percent rating to August 23, 1996.  The new effective date 
was based on 38 U.S.C.A. §38 C.F.R. § 3.400(o)(2), on the 
basis that it was factually ascertainable that an increase in 
disability had occurred on August 23, 1996, and that the 
claim for increase had been received within one year from 
that date.  

On November 30, 1998, the RO received from the appellant a 
copy of another report from the private orthopedist who had 
prepared the August 26, 1996 report.  The second report was 
dated March 14, 1994.  This report contains findings similar 
to those detailed in the August 1996 report.  In particular, 
the appellant was noted to have 30 degrees of flexion and 
abduction in the right shoulder joint.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet App 125, 126 (1997). 
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126. Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2000).

In this case, The March 1997 Board decision is final.  
Neither it nor any claim that precipitated it may be used as 
a basis for the assignment of an earlier effective date for 
the 40 percent rating.  As noted above, the date of the claim 
is June 26, 1997.  Originally, the RO used this date as the 
effective date of the increased rating.  Before it received 
the 1994 treatment note, however, it assigned the current 
effective date of August 23, 1996.  Apparently, this 
effective date was based on the conclusion that the treatment 
note of that date established that the increase in disability 
had preceded the June 1997 claim by a year or less.  The date 
of the treatment note was considered the date that the 
increase is shown to have occurred, or that it was factually 
ascertainable.  

Assuming, without deciding, that the 1994 report by a private 
physician would also support the assignment of a 40 percent 
rating, the Board notes that this would, then, establish that 
the increase in disability had preceded the June 1997 claim 
by more than a year.  In that instance, the effective date of 
the 40 percent rating would be the date that the claim was 
received, i.e., June 26, 1997.  The report of the private 
physician cannot be used to establish a date of claim earlier 
than June 26, 1997.  Under 38 C.F.R. § 3.157(b)(2), the 
informal claim based on such evidence is the date of receipt 
of such evidence, not the date that it is written.  

In the absence of evidence of an earlier claim following the 
Board's March 1997 decision, and in the absence of medical 
evidence showing an increase in disability within the one 
year period prior to the June 1997 claim and before the 
current effective date of August 23, 1996, the Board must 
conclude that there is no basis upon which to assign an 
earlier effective date for the 40 percent evaluation of the 
service-connected right shoulder disability.


ORDER

Entitlement to an effective date earlier than August 23, 
1996, for the grant of a 40 percent evaluation for the right 
shoulder disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

